The conviction is for unlawfully possessing whisky for the purpose of sale, with punishment fixed at a fine of $150.00.
This is a conviction growing out of the same transaction as that against the appellant in Case No. 24,108, this day decided. (Page 481 of this volume.)
In addition to the finding of the beer as shown in Case No. 24,108, the officers also found in appellant's house a quantity of whisky. It is for the possession of this whisky that he stands here convicted. *Page 485 
The right to search for and seize that whisky depends upon the same facts as shown in Case No. 24,108.
Our conclusion that the search in that case was unauthorized determines, also, this case.
For the reasons set forth in said Case No. 24,108, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.